ORDER

PER CURIAM.
Plaintiff appeals the trial court’s grant of summary judgment in favor of defendants in his action for negligent transfer of an insurance policy. We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the facts and reasons for this order affirming the judgment.
The judgment is affirmed pursuant to Rule 84.16(b).